Case 1:18-cr-00204-NGG-VMS Document 782 Filed 07/29/19 Page 1 of 1 PageID #: 10549


                                                V(~
                                SHER TREMONTE                             LLP



                                                       July 24, 2019


        VIAECF
        Honorable Nicholas G. Garaufis
        United States District Judge
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, NY 11201

                       Re:     United States v. Raniere, et al., 18 Crim. 204 (NGG)

        Dear Judge Garaufis:

               I write to respectfully request a temporary modification of Kathy Russell's bail
        conditions to allow her to travel to Jacksonville, Florida to attend the funeral of a family
        member from Friday, July 26, 2019 to Monday, July 29, 2019. Ms. Russell's family
        needs her support at this very difficult time.

               The government, by AUSA Moira Penza, and Pretrial Services do not object to
        Ms. Russell's request. Pretrial requests that Ms. Russell provide her flight details and the
        address of where she will be staying once it becomes available.

               I appreciate the Court's consideration.

                                                      Respectfully submitted,

                                                      Isl Justine A. Harris

                                                      Justine A. Harris

        cc: All Counsel (via ECF)




                s/Nicholas G. Garaufis




                      90 BROAD STREET       j 23RD FLOOR   ! NEW YORK, NY 10004
                 W\J\.!VV.!'3HERTREM0NTE.COM   ! TEL. 212.202.2600 j FAX. 212.202.4156
